IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,970-01


                    EX PARTE MICHAEL JAMES WILLIAMS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1445686-A IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

methlenedioxy methamphetamine (MDMA) in an amount greater than one gram, but less than four

grams, and was sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary and that his conviction violates due process

because the evidence in his case was tested and found not to contain any MDMA, even though the

lab test shows that the evidence contained an item weighing 1.48 grams and containing
                                                                                                          2

methamphetamine and another item weighing 6.99 grams and containing cocaine.

          The parties have entered agreed findings of fact and conclusions of law, and the trial court

determined that Applicant’s decision to plead guilty in this case was not a voluntary and intelligent

choice.

          In Mable, this Court held that a guilty plea to possession of a controlled substance was

involuntary when the Applicant did not know that the seized substances contained no illicit

materials. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014). We order that this application

be filed and set for submission to determine whether Applicant’s plea of guilty was involuntary when

the substances seized and tested contained illicit materials other than those alleged. The parties shall

brief the issue.

          It appears that Applicant is represented by counsel. If he is not, the trial court shall determine

whether he is indigent. If Applicant is indigent and desires to be represented by counsel, the trial

court shall appoint an attorney to represent them. TEX . CODE CRIM . PROC. art 26.04. The trial court

shall send to this Court, within 30 days of the date of this order, a supplemental transcript containing:

a confirmation that Applicant is represented by counsel; the order appointing counsel; or a statement

that Applicant is not indigent. All briefs shall be filed with this Court within 60 days of the date of

this order.

Delivered: April 22, 2015
Do not publish